DISCIPLINARY PROCEEDINGS
JiPER CURIAM.*
Respondent, David J. Mitchell, pleaded guilty and was convicted in federal court on one count of violating 26 U.S.C. § 7203, failure to file income tax returns. Respondent was fined $1,000 and placed on probation for one year, including two months of home detention.
As a result, formal charges were commenced against respondent alleging that he was convicted of a criminal offense which constituted serious criminal conduct, in violation of Rule 8.4(a), (b) and (c) of the Rules of Professional Conduct, and which adversely reflects upon his fitness to practice law under Louisiana Supreme Court Rule XIX, § 9C.
Respondent admitted the charges and moved for discipline by consent pursuant to Louisiana Supreme Court Rule XIX, § 20. The Office of Disciplinary Counsel fully concurred in that proposed consent discipline. The Disciplinary Board likéwise approved the proposed consent discipline and recommended that this court grant respondent’s motion.
Upon review of the findings and recommendation of the Disciplinary Board, and upon consideration of the record filed herein, it is the decision of this court to accept the recommendation of the Disciplinary Board. That recommendation is that respondent be suspended for one year and one day, that the suspension be deferred, and that respondent be placed on probation for two years, dating from |2the granting of the motion by this court, subject to the following six specific conditions:
(i) Respondent agree to submit to probation monitoring, which includes periodic reviews of his personal and business finances as it applies to his payment of all state and federal taxes; and that the Disciplinary Board of the Louisiana State Bar Association appoint an attorney/certified public accountant as the probation monitor;
(ii) Respondent earn five additional hours continuing legal education in *340ethics for each of the two years that he is on probation;
(in) Respondent follow all the probation requirements of the United States District Court for the Eastern District of Louisiana and provide proof of compliance;
(iv) Respondent accept a public reprimand;
(v) Respondent incur no additional violations; and
(vi) Respondent pay all costs associated with these disciplinary proceedings.
Accordingly, it is ordered that David J. Mitchell be suspended from the practice of law for a year and a day but that the suspension be deferred and that he be placed on a two year probation dating from the granting of the motion by this court. It is still further argued that during the probationary period, respondent comply with the six specific conditions outlined above.
JOHNSON, J., dissents and will assign reasons.

 Bleich, J., not on panel. Rule IV, Part 2, § 3.